Citation Nr: 0633120	
Decision Date: 10/26/06    Archive Date: 11/14/06	

DOCKET NO.  98-07 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

4.  Entitlement to an increased evaluation for residuals of a 
total right knee replacement, currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefits sought on 
appeal.  The veteran, who had active service from April 1971 
to April 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for PTSD, a 
lumbar spine disorder and a left knee disorder will be 
addressed in the remand portion of this decision. 



FINDING OF FACT

The veteran's right knee is not productive of severe painful 
motion or weakness, ankylosis, limitation of extension to 30 
degrees or a nonunion of the tibia and fibula with loose 
motion requiring a brace.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a total right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5055 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in December 2005, March 2006 and July 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends with the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Historically, a rating decision dated in May 1973 granted 
service connection for internal derangement of the right knee 
and assigned a 10 percent evaluation under Diagnostic Code 
5257.  That evaluation remained in effect until a rating 
decision dated in October 1982 granted a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 based on 
a need for convalescence following an elective arthroscopy of 
the right knee.  The 10 percent evaluation was restored 
following the termination of the temporary total evaluation.  
A rating decision dated in November 1982 recharacterized the 
disability as residuals of an injury of the right knee, 
status post partial meniscectomy with instability.  The 10 
percent evaluation was continued.  A rating decision dated in 
July 1983 granted an additional temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 following an 
arthrotomy.  The 10 percent evaluation was restored 
thereafter.  A BVA decision, however, increased the 
evaluation for the veteran's right knee disability from 10 
percent to 20 percent and a rating decision dated in March 
1985 effectuated the Board's decision.  A rating decision 
dated in September 1985 increased the evaluation for the 
veteran's right knee disability from 20 percent to 30 
percent.  

The veteran subsequently requested an increased evaluation 
for his right knee disability and began this appeal after a 
rating decision dated in January 1998 continued and confirmed 
the 30 percent evaluation assigned for that disability.  
After receiving additional medical evidence and testimony 
from the veteran at a personal hearing at the RO, an April 
1999 rating decision recharacterized the veteran's disability 
as internal derangement of the right knee that was 20 percent 
disabling from November 1, 1982, to January 6, 1999; as a 
postoperative scar of the right knee, evaluated as 10 percent 
disabling from May 22, 1985, and noncompensably disabling 
from August 14, 1998, and as traumatic degenerative joint 
disease of the right knee, evaluated as 10 percent disabling 
from August 14, 1998, to January 6, 1999.  The RO then 
assigned a 100 percent evaluation based on the veteran's 
total right knee replacement from January 7, 1999, and then 
assigned a 30 percent evaluation from January 1, 2000.  This 
action resulted in a combined schedular evaluation for the 
veteran's right knee of 30 percent from May 22, 1985; a 100 
percent evaluation from January 7, 1999, and a 30 percent 
evaluation from March 1, 2000.  

Under the Diagnostic Codes applicable to evaluating the 
veteran's right knee in this case, Diagnostic Code 5055 
pertaining to a knee replacement provides for a minimum 
30 percent evaluation.  Higher evaluations are provided for 
intermittent degrees of residual weakness, pain or limitation 
of motion rated by analogy to Diagnostic Codes 5256, 5261 or 
5262.  A 60 percent evaluation is for assignment when chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

The Diagnostic Codes pertaining to motion associated with the 
knee include Diagnostic Code 5256 for ankylosis of the knee 
with evaluations of 40, 50 and 60 percent possible, and 
Diagnostic Code 5261 for limitation of leg extension and 
Diagnostic Code 5260 for limitation of leg flexion.  Under 
Diagnostic Code 5261, a 10 percent evaluation is for 
assignment when extension is limited to 10 degrees, a 20 
percent evaluation when extension is limited to 15 degrees, a 
30 percent evaluation when extension is limited to 20 degrees 
and a 40 percent evaluation when extension is limited to 40 
degrees.  Under Diagnostic Code 5260, a 10 percent evaluation 
is for assignment when flexion is limited to 45 degrees, a 20 
percent evaluation when flexion is limited to 30 degrees and 
a 30 percent evaluation when flexion is limited to 15 
degrees.  With Diagnostic Code 5262, a 40 percent evaluation 
is for assignment for a nonunion of the tibia and fibula with 
loose motion requiring a brace.  Lastly, Diagnostic Code 5257 
provides for evaluations of 10, 20 and 30 percent for slight, 
moderate and severe recurrent subluxation or lateral 
instability.  

The evidence for consideration prior to the veteran's January 
1999 total knee replacement consisted of private and VA 
medical records.  While the medical records show the veteran 
was seen for complaints associated with his right knee, the 
most probative evidence consists of a report of a private 
examination performed in April 1997 and the report of a 
November 1997 VA examination.  

At the time of the April 1997 private physical examination 
motor examination of the lower extremities was 4-5/5 and 
symmetric.  Examination of the right knee revealed some 
valgus.  Range of motion of the right knee was from minus 5 
to 100 degrees.  There was a large anterior medial healed 
scar and there was diffuse joint line tenderness.  

At the time of the November 1997 VA examination the examiner 
noted that the veteran's gait was limping, but that the pace 
of walking was normal.  The veteran was not using any 
assisting devices to help him out with ambulation and he had 
no knee support on the right knee.  Examination of the right 
knee disclosed no swelling, effusion or tenderness and the 
scar on the right knee was described as well healed, not 
infected and nontender.  Flexion and extension of the right 
knee was intact.  Anterior drawer and McMurray's signs were 
negative.  The pertinent diagnosis following the examination 
was right knee degenerative joint disease.  

Based on this record, the Board finds that an evaluation in 
excess of the 30 percent evaluation assigned for the 
veteran's right knee prior to his January 1999 surgery is not 
warranted.  The January 1998 rating decision reflected that 
the veteran's right knee was evaluated as 30 percent 
disabling under Diagnostic Code 5257, which represented the 
highest schedular evaluation under that Diagnostic Code.  
Higher evaluations would be permitted with evidence of 
limitation of motion, but both private and VA examinations 
did not demonstrate that the veteran's limitation of motion 
was sufficient to warrant a compensable evaluation under 
either Diagnostic Code 5260 or 5261.  Specifically, neither 
examination demonstrated that limitation of extension was 
limited to 10 degrees or that flexion was limited to 45 
degrees.  

Similarly, a higher evaluation is not shown to be warranted 
based on the characterization of the veteran's disability set 
forth in the April 1999 rating decision.  In that rating 
decision the RO characterized the veteran's disability as 20 
percent disabling under Diagnostic Code 5257 and 10 percent 
disabling under Diagnostic Code 5010 based on limitation of 
motion.  In this regard, neither the private April 1997 
examination or the November 1997 VA examination disclosed 
that the veteran actually had severe recurrent subluxation or 
lateral instability so as to warrant an evaluation in excess 
of the 20 percent evaluation assigned by the April 1999 
rating decision under Diagnostic Code 5257 or that an 
evaluation in excess of 10 percent was warranted based on 
limitation of motion under Diagnostic Codes 5260 or 5261.  
For example, neither the private nor the VA examinations 
showed that flexion of the leg was limited to 30 degrees or 
that extension was limited to 20 degrees.  As such, the Board 
finds that the January 1998 and April 1999 rating decisions 
were correct in assigning an evaluation no greater than 30 
percent for the veteran's right knee disability whether it is 
characterized as a 30 percent evaluation under Diagnostic 
Code 5257 as it was at the time of the January 1998 rating 
decision or characterized as 20 percent disabling under 
Diagnostic Code 5257 and 10 percent disabling under 
Diagnostic Code 5010 for a combined 30 percent evaluation for 
the veteran's knee disability.  

The April 1999 rating decision also assigned a 100 percent 
evaluation for the veteran's total right knee replacement 
from January 7, 1999, and then restored the 30 percent 
evaluation from March 1, 2000.  

As indicated above, higher evaluations for the veteran's 
right knee disability following his total knee replacement 
are assigned based chronic residuals consisting of severe 
painful motion or weakness , or based on intermittent degrees 
of residual weakness, pain or limitation of motion rated by 
analogy to Diagnostic Code 5256 for ankylosis of the knee, 
5261 for limitation of extension and 5262 for impairment of 
the tibia and fibula, with a 40 percent evaluation assigned 
for a nonunion of the tibia and fibula with loose motion 
requiring a brace. 

While subsequently dated private and VA medical records show 
the veteran has complaints of right knee pain, none of those 
records, including X-ray examinations of the right knee have 
demonstrated that there is a nonunion with loose motion in 
the right knee.  For example, X-rays taken at the time of the 
May 2001 VA examination noted the total knee prosthesis and 
that the components appeared appropriately seeded in their 
respective bones and in relation to each other.  Also, X-rays 
taken at the time of the April 2003 VA examination noted that 
the alignment was near anatomic.  Thus, an evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
5262 since there is no demonstration that the veteran's knee 
is productive of a nonunion with loose motion.  

The medical records dated following the veteran's January 
1999 total knee replacement also do not demonstrate that the 
veteran's knee is ankylosed or that extension is limited to 
30 degrees.  At the time of a VA examination performed in May 
2001 motion of the right knee was from 0 to 93 degrees and 
the examiner indicated that there was no pain, fatigue, 
weakness, lack of endurance or incoordination noted at the 
time of the examination.  In addition, at the time of an 
April 2003 VA examination while the veteran's right knee was 
swollen, flexion was decreased by 6 degrees on the right and 
extension was to 0 degrees bilaterally.  There was a positive 
McMurray's sign, but a negative anterior drawer and there was 
no joint effusion or significant crepitus.  Strength was 
described as 4/5 in the lower extremities.  More recently, a 
VA outpatient treatment record dated in October 2004 showed 
there was full extension of the knees.  Therefore, since the 
veteran has motion remaining in his right knee, the knee is 
not ankylosed so as to warrant a higher evaluation under 
Diagnostic Code 5256 based on ankylosis and the evidence does 
not show that the veteran's extension is limited to 30 
degrees or greater so as to warrant a higher evaluation under 
Diagnostic Code 5261.  

While the Board acknowledges that the veteran's right knee is 
symptomatic, and that he recently required additional 
surgical procedures on his knee in May 2005, the veteran is 
not shown to meet the schedular criteria contemplated for an 
evaluation in excess of the currently assigned 30 percent 
evaluation.  Simply put, the veteran is not shown to have 
chronic residuals consisting of severe painful motion or 
weakness so as to warrant a 60 percent evaluation under 
Diagnostic Code 5055.  Actually, the veteran is not shown to 
have any significant weakness associated with his right knee 
replacement and the pain while present, does not limit the 
veteran's motion such that he would be entitled to an 
evaluation in excess of the currently assigned 30 percent 
evaluation.  Therefore, an increased evaluation is not shown 
to be warranted.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
total right knee replacement is denied.  


REMAND

A preliminary review of the record with respect to the claims 
of whether new and material evidence has been submitted to 
reopen claims for service connection for PTSD, a lumbar spine 
disorder and a left knee disorder discloses a need for 
further development prior to final appellate review.  In this 
regard, the record reflects that these three claims had 
previously been considered and denied by the RO in earlier 
rating decisions that are now final.  Under such 
circumstances, new and material evidence is needed to reopen 
the previously denied claims.  The United States Court of 
Appeals for Veterans Claims (Court) has provided guidance as 
to the content of the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In the Kent case the Court held, in part, that the VA's duty 
to notify claimants seeking to reopen a claim previously 
denied includes advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  It 
was further held that the VA must, in the context of a claim 
to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter to the veteran that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letters provided to the veteran in 
connection with his claims to reopen the previously denied 
claims for service connection for PTSD, a lumbar spine 
disorder and a left knee disorder do not comply with the 
Court's guidance in Kent.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The RO should advise the veteran of what 
evidence would substantiate his request 
to reopen his claims for service 
connection for PTSD, a lumbar spine 
disorder and a left knee disorder, which 
were last denied in an April 1995 rating 
decision.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
RO should comply with the Court's 
guidance in Kent and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
for the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denials.  

When the development requested has been completed, the case 
should again be reviewed by the RO.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


